DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Information Disclosure Statement
The information disclosure statement dated 12/23/2020 has been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kauling et al.(US 2009/0180933) in view of Erdenberger et al.(US 2009/0035856), Bernard (FR 2781202); Honda et al.(J. Chemical Eng. Of Japan) and Siczek et al.(US 4,673,297).

While the reference of Kauling et al. discloses that the outer shell container (6) can include a side wall portion, a bottom wall portion wherein the bottom portion can have a hole through which a tube is passed (Fig. 5f) and discloses the use of a lid (250), the reference does not disclose that (i) the lid portion closes the upper opening of the side wall portion, (ii) the lid portion having an opening through which a tube is passed, (iii) the side wall portion has a window which is provided as a slit notch in a vertical direction; (iv) while the reference of Kauling et al. discloses the use of a culture bag (5) with a spout, claim 1 differs by reciting that the bag is a gazette (gusset) bag, specifically, said culture bag is a gusset bag which is sealed by arranging one pair of films with a gusset between another pair of films and providing a sealing portion at peripheral edges of both of the pair of films, said culture bag is provided with a spout which is fixed to the culture bag by sealing a base of the spout on a back side of one of the pair of films or one of the another pair of films, said tubes are provided on an upper surface and a lower surface of said culture bag respectively; (v) while the reference of Kauling et al. discloses the use of a rotating shaker device that would include a power source, claim 1 requires a shaking device that includes a base portion and a frame portion, a control panel wherein a center of the outer shell container rotates on an orbit of a circular shape, a rotation direction includes both a horizontal component and a vertical component, a magnitude of the vertical component is 
With respect to difference (i), the reference of Erdenberger et al. discloses a culture device (Fig. 12) that includes an outer shell container (104) for supporting a culture bag (128) that includes a lid portion (104A) that closes the upper opening of the side wall portion.
As a result, it would have been obvious to provide the device of the primary reference with a lid portion for the known and expected result of maintaining a sealed environment within the outer shell contain which is conventional in the art as evidence by the reference of Erdenberger et al.
With respect to difference (ii), the reference of Erdenberger et al. discloses (Fig. 1B) that the culture bag (128) can include tubes (150) located on its upper section.  
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to provide the lid portion with corresponding openings for the known and expected result of allowing fluids to be added or removed without opening the lid portion.
With respect to difference (iii), the reference of Erdenberger et al. discloses (Fig. 1B) that the outer shell container (104) can include a window (146) which is provided as a slit notch in a vertical direction.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the outer shell container of the primary reference with a window for the known and expected result of allowing the contents of the culture bad to be visually observed which supported within the outer shell container.

In view of this teaching, it would have been obvious to use a gusset bag in the system of the primary reference for the known and expected result of providing an art recognized container for supporting a cell culture while providing the advantages associated with the structure of the bag of the reference of Bernard.

    PNG
    media_image1.png
    491
    797
    media_image1.png
    Greyscale
With respect to difference (v), the reference of Honda et al. discloses that the use of an orbital shaker with a bioreactor is conventional in the art (Fig. 1)(page 180).  The reference discloses that the orbital shaker includes a base portion, a frame portion and a control panel.  The 
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ an orbital shaker for the known and expected result of providing an alternative means recognized in the art for mixing the contents of a bioreactor culture bag.  The structure disclosed by the reference of Honda et al. includes a control panel which is capable of providing the conditions required of claim 1 including rpm and amplitude.  Note, optimization of the RPMs and amplitude of the shaker would have been obvious based merely on design considerations such as the size of the culture bag and/or the contents of the specific culture while maintaining culture efficiency.  With respect to the claimed vertical and horizontal components, the reference of Honda et al. discloses a horizontal component (16mm) and a vertical component (0) which meets the limitation that the magnitude of the vertical component is smaller than a magnitude of the horizontal component.  Note paragraph [0048] of the instant specification discloses that a vertical component of (0) would meet this claim limitation.
With respect to difference (vi), the structure encompassed by the combination of the references above is silent with respect to the presence of a counter balance.
The reference of Siczek et al. discloses that the use of counter balances (38) with orbital shakers is known in the art (col. 4, line 24-51).
In view of this teaching, it would have been obvious to provide a counter balance with the shaker of the modified primary reference for the known and expected result of balancing the load and center the rotational mass over the motor axis of the orbital shaker.
With respect to claim 5, the outer shell container (6) includes a jacket (32) which can include an electric heater or heat exchange fluid (¶[0262]).

With respect to claims 8 and 9, the device includes ports (25) and tubes (24, 26 and 28) which can be used as intended in the claims.
With respect to claim 10, the reference of Erdenberger et al. discloses that it is known in the art to provide inlet ports or tubes to provide air to the bioreactor bag (¶[0079]).  As result, it would have been obvious to one of ordinary skill in the art to aerate the contents using a sparger for the known and expected result of providing an alternative means recognized in the art to oxygenate the culture medium within the bag.
With respect to claim 11, the culture bag (5) can have a diameter to height ratio within the claimed range (¶[0029]).
With respect to claim 12, the culture bag (5) is supported by the outer shell (6) as required of claim 12 (See Fig. 3a).
With respect to claim 13, the disclosed device is used for culturing (¶[0004]).

Response to Arguments
Rejections under 35 USC 103
With respect to the rejection of the claims under 35 USC 103 over the combination of the references of Kauling et al.(US 2009/0180933) in view of Erdenberger et al.(US 2009/0035856), 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Klockner et al.(Trends in Biotech.); Liu et al.(Biochem. Eng. J) and Stettler et al.(Biotechnol. Prog) are cited as prior art which pertains to the use of orbital shakers for large-scale cell culture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB